 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedHydraulicsCorporation and InternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America,UAW, Local411, Petitioner.Case 18-AC-27July 26, 1973DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOOn October 3, 1972, the Acting Regional Directorfor Region 18 issued a Decision and Order GrantingPetition for Amendment of Certification in the above-entitled proceeding, amending a previously issuedcertification by substituting the name of the Petitionerfor that of Independent Employees Union of UnitedHydraulics Corporation, herein referred to as the In-dependent. Thereafter, in accordance with Section102.67 of the National Labor Relations Board's Rulesand Regulations and Statements of Procedure, Series8, as amended, the Employer filed a timely request forreview of the Acting Regional Director's Decision onthe grounds that he made factual findings which areclearly erroneous, that he departed from officially re-ported precedents, and that the National Labor Rela-tions Board should reconsider the policy which theActing Regional Director applied in this case. TheEmployer also requested oral argument.By telegraphic order dated March 7, 1973, theBoard granted the Employer's request for review. TheEmployer thereafter filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review, includingthe brief on review, and makes the following find-ings:IUpon separate petitions in Cases 18-RC-8647 and18-RC-8652, filed by the Independent and thePetitioner's parent, referred to herein as the UAW, the1Employer'srequest for oral argumentis hereby denied, since the recordand brief adequatelypresent theissue under reviewcases were consolidated and an election held on June16, 1971, in a unit of the Employer's production andmaintenance employees at the Waverly, Iowa, opera-tion. The UAW received the least number of votes inthe election and as no choice on the ballot received amajority of the valid votes cast, a runoff election be-came necessary. In the runoff election held on July 19,the Independent received a majority and was certifiedon August 5, 1971, as the exclusive representative ofthe employees in the unit. Subsequently, the Employ-er and the Independent entered into a 3-year collec-tive-bargaining agreement which has an expirationdate of September 20, 1974.Without detailing all of the facts found by the Act-ing Regional Director, of critical significance to ourdecision on review is that the Independent voted toaffiliate with the UAW at a special membership meet-ing held on May 30, 1972, and the instant petition wasfiled on June 28, 1972, less than a year after the runoffelection resulting in the Independent's certification.The Employer contends that the Acting RegionalDirector's amendment of the certification is unwar-ranted, and it urges the Board to adopt the views ofthe Third Circuit Court of Appeals inAmerican BridgeDivision,United States Steel Corporation v. N. L. R. B.,457 F.2d 660 (1972), under which the instant petitionwould be dismissed.However, we find it unnecessary to reach theEmployer's arguments, as we believe the requestedamendment is barred under the rule of the Board'sDecision inGulf Oil Corporation,109NLRB 861.Were we to grant the amendment in the circumstanc-es of this case we would, for all practical purposes, beoverturning the results of the recent 1971 Board elec-tion proceeding in which the UAW, the Petitioner'sparent organization, was rejected by a majority of theEmployer's employees in a secret ballot. Such a deci-sion would in our opinion subvert the policies of theAct.2Accordingly, we shall dismiss the petition.ORDERIt ishereby ordered that the petitionfiled herein be,and it, hereby is,dismissed.2Gulf Oil Corporation,supra,Bedford Gear &Machine Products, Inc,150NLRB 1, andThe BunkerHill Company,197 NLRB 334205 NLRB No. 20